Name: Commission Regulation (EEC) No 3064/88 of 3 October 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/8 Official Journal of the European Communities 6. 10 . 88 COMMISSION REGULATION (EEC) No 3064/88 of 3 October 1988 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 4 200 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 The cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter, into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . O OJ No L 168 , 1 . 7. 1988, p . 7. 0 OJ No L 136, 26. 5 . 1987, p . 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 6. 10 . 88 Official Journal of the European Communities No L 274 9 ANNEX LOTS A, B, C and D 1 . Operation Nos ('): 870 to 873/88  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipient : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna, telex 135310 ONRA A 4. Representative of the recipient (2) : A. Beirut Port : UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon ; B. Lattakia Port : UNRWA Field Supply and Transport Officer, Syrian Arab Republic, PO Box 4313, Damascus, Syrian . Arab Republic ; C. Aqaba Port : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan ; D. Ashdod Port : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel 5. Place or country of destination : A : Lebanon, B : Syrian Arab Republic, C : Jordan, D : Israel 6. Product to be mobilized : milled medium- or long-grain rice, not parboiled, as defined in paragraph 2 of Annex A to Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987) 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under ILA.10) 8 . Total quantity : 1 751,8 tonnes (4 200 tonnes of cereals) 9 . Number of lots : four (A : 288 tonnes ; B : 150 tonnes ; C : 444 tonnes ; D : 869,8 tonnes) '10 . Packaging and marking (*) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1.a) Markings on the bags, in letters at least 5 cm high (in 20-foot containers, FCL/LCL shipper's count-load and stowage) (4) : A : 'ACTION No 870/88 / RICE / GIFT OF THE EEC TO UNRWA FOR FREE DISTRIBUTION TO. PALESTINE REFUGEES / BEIRUT B : 'ACTION No 871 /88 / RICE / GIFT OF THE EEC TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA' C : 'ACTION No 872/88 / RICE / GIFT OF THE EEC TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' D : 'ACTION No 873/88 / RICE / GIFT OF THE EEC TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of . landing : A  Beirut, C  Lattakia, D  Aqaba, D  Ashdod Q 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 November 1988 18 . Deadline for the supply : 25 December 1988 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 25 October 1988 at 12 noon No L 274/ 10 Official Journal of the European Communities 6 . 10 . 88 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 November to 15 December 1988 (c) deadline for the supply : 10 January 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders (7) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Brussels ; Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (8) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7. 6 . 10 . 88 Official Journal of the European Communities No L 274/ 1 1 Notes (') The operation number is to be quoted in all correspondance. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. The supplier is to detail the Manager, Supply Division, UNRWA, Vienna, by telex 135310 UNRWA A, the name of the carrying vessel, names and addresses of shipping agent and insurance agent at port of discharge. , (3) Certificates and documents required for each shipment :  one original and two copies of insurance certificates,  one original and two copies of health certificates,  one original and two copies of inspection certificates regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity. (4) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  Should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occa ­ sioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on a LCL/LCL or FCL/LCL basis, all the costs of unloading and transporta ­ tion from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (*) Lot D : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 30 containers are to be shipped on any vessel . (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marketing followed by a capital 'R\ Q In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 this Annex, evidence that tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (8) Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.